Case 2:19-cv-02188-DSF-MRW Document 512 Filed 03/22/21 Page 1 of 4 Page ID #:10745




1  AMY J. LONGO (Cal. Bar No. 198304)
   Email: longoa@sec.gov
 2 CHRISTOPHER       A. NOWLIN (Cal. Bar No. 268030)
   Email: nowlinc@sec.gov
 3
   Attorneys for Plaintiff
 4 Securities and Exchange Commission
   Michele Wein Layne, Regional Director
 5 Alka N. Patel, Associate Regional Director
   Amy J. Longo, Regional Trial Counsel
 6 444 S. Flower Street, Suite 900
   Los Angeles, California 90071
 7 Telephone: (323) 965-3998
   Facsimile: (213) 443-1904
 8
                          UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                   Western Division
11
12   SECURITIES AND EXCHANGE                Case No. 2:19-cv-02188-DSF-MRW
13   COMMISSION,
14               Plaintiff,                 PLAINTIFF SECURITIES AND
                                            EXCHANGE COMMISSION’S NON-
15         vs.                              OPPOSITION TO RECEIVER’S
                                            MOTION (DKT. 356)
16   DIRECT LENDING INVESTMENTS,
17   LLC,
                                            Date:    April 12, 2021
18               Defendant.                 Time:    1:30PM
19                                          Dept.:   Courtroom 7D
                                            Place:   United States District Court
20                                                   Western Division
21                                                   350 West 1st Street
                                                     Los Angeles, CA 90012
22
23
24
25
26
27
28
Case 2:19-cv-02188-DSF-MRW Document 512 Filed 03/22/21 Page 2 of 4 Page ID #:10746




 1         Plaintiff Securities and Exchange Commission (“SEC”) states, pursuant to
 2   Local Rule 7-9(b), that it does not oppose the Receiver’s Motion (1) Authority to
 3 Pursue Avoidance Actions; (2) Approval of Proposed Procedures; and (3) Approval
 4 of Form and/or Limitation of Notice Under Local Rule 66-7 (Dkt. 356).
 5         The SEC has reviewed the Receiver’s Motion and the supporting
 6   documentation and does not oppose the Receiver’s request for authority to pursue
 7   avoidance actions against Net Winner investors. The Receiver’s proposed procedures
 8   and settlement parameters appear reasonable under the circumstances, as they specify
 9   clear standards for pursuing and settling any avoidance claims, while also providing
10 the Receiver with sufficient discretion to exercise his judgment in each case as to
11 what will maximize value for the Receivership estate.
12
13    Dated: March 22, 2021                        Respectfully submitted,
14
15                                                 /s/ Amy Jane Longo
16                                                 Amy Jane Longo
                                                   Christopher Nowlin
17
                                                   Attorneys for Plaintiff
18                                                 Securities and Exchange Commission
19
20
21
22
23
24
25
26
27
28

                                                  1
Case 2:19-cv-02188-DSF-MRW Document 512 Filed 03/22/21 Page 3 of 4 Page ID #:10747




 1                                  PROOF OF SERVICE
 2   I am over the age of 18 years and not a party to this action. My business address is:
 3         U.S. SECURITIES AND EXCHANGE COMMISSION,
           444 S. Flower Street, Suite 900, Los Angeles, California 90071
 4         Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
 5          On March 22, 2021, I caused to be served the document entitled PLAINTIFF
     SECURITIES AND EXCHANGE COMMISSION’S NON-OPPOSITION TO
 6   RECEIVER’S MOTION (DKT. 356) on all the parties to this action addressed as
     stated on the attached service list:
 7
     ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
 8   collection and mailing today following ordinary business practices. I am readily
     familiar with this agency’s practice for collection and processing of correspondence
 9   for mailing; such correspondence would be deposited with the U.S. Postal Service on
     the same day in the ordinary course of business.
10
           ☐ PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
11   which I personally deposited with the U.S. Postal Service. Each such envelope was
     deposited with the U.S. Postal Service at Los Angeles, California, with first class
12   postage thereon fully prepaid.
13       ☐ EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
   regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
14 Angeles, California, with Express Mail postage paid.
15 ☐ HAND DELIVERY: I caused to be hand delivered each such envelope to the
   office of the addressee as stated on the attached service list.
16
   ☐ UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
17 by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
   deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
18 Los Angeles, California.
19 ☐ ELECTRONIC MAIL: By transmitting the document by electronic mail to
   the electronic mail address as stated on the attached service list.
20
   ☒ E-FILING: By causing the document to be electronically filed via the Court’s
21 CM/ECF system, which effects electronic service on counsel who are registered with
   the CM/ECF system.
22
   ☐ FAX: By transmitting the document by facsimile transmission. The
23 transmission was reported as complete and without error.
24         I declare under penalty of perjury that the foregoing is true and correct.
25    Date: March 22, 2021                       /s/ Amy Jane Longo
26                                              Amy Jane Longo
27
28

                                                   1
Case 2:19-cv-02188-DSF-MRW Document 512 Filed 03/22/21 Page 4 of 4 Page ID #:10748




 1                 SEC v. DIRECT LENDING INVESTMENTS, LLC
               United States District Court—Central District of California
 2                        Case No. 2:19-CV-02188-DSF-MRW
 3                                  SERVICE LIST
 4
 5   Bradley Sharp
     Development Specialists, Inc.
 6   Permanent Receiver for Defendant Direct Lending Investments, LLC
 7   333 S. Grand Ave
     Suite 4100
 8
     Los Angeles, CA 90071
 9   bsharp@DSIConsulting.com
     (213) 617-2717
10
11 Kathy Bazoian Phelps
   Diamond McCarthy LLP
12
   Attorney for Permanent Receiver Bradley Sharp
13 1999 Avenue of the Stars, 11th Floor
   Los Angeles, CA 90067
14
   kphelps@diamondmccarthy.com
15 (424) 278-2330
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
